 

EXHIBIT 10.15

  

ENERGY XXI SERVICES, LLC

 

EMPLOYEE SEVERANCE PLAN

 

Amended and Restated August 1, 20141

 



 



1 Editor’s Note: Energy XXI Services, LLC Employee Severance Plan (“Plan”) was
Amended and Restated August 11, 2010, January 1, 2013 and August 1, 2014.
Effective January 1, 2013, the Plan was Amended and Restated for the sole
purpose of revising Section 2.1(C) and 2.1 (D). In Section 2.1(C) the term
“Senior Technical Staff” was revised to read
“Engineers/Geoscientists/Landmen/Department Managers/Directors” and in Section
2.1(D) the terms “Non Techinical/Administrative and Professional Staff” was
revised to read “technicians/analysts/administrative and professional staff.”
Additionally, in both 2.1 (C)(1) and 2.1(D)(1), the first phrase was changed
from “The Company shall pay the Covered Employee an amount equal to the sum
of...” to read “The Company shall pay the Covered Employee an amount equal up to
the sum of...”, such that the current version adding the word “up.” Lastly,
Section 1.1(j) was amended to reference the January 1, 2013 Amendment and
Restatement. The Plan was amended August 1, 2014 to include terminations due to
death, Disability or Good Reason as an event resulting in severance benefits
under the Plan with respect to Management Committee members regardless of the
occurrence of a Change of Control, to conform the definition of Good Reason
under the Plan to the definition used in certain of the Company’s equity awards,
to provide that severance benefits would be payable to other employees only upon
a Termination without Cause within one year following a Change of Control and to
make certain other clarifying changes. All other provisions remained unchanged.

 

 

 

 

I.

DEFINITIONS AND CONSTRUCTION

 

1.1           Definitions. Where the following words and phrases appear in the
Plan, they shall have the respective meanings set forth below, unless their
context clearly indicates to the contrary.

 

(a)          “Base Salary” shall mean the annual rate of base compensation paid
by the Company to a Covered Employee (including amounts which the Covered
Employee could have received in cash had he not elected to contribute to an
employee benefit plan maintained by the Company), excluding overtime pay,
bonuses, employee benefits, automobile allowances, added premiums,
differentials, and all forms of incentive compensation. Base Salary shall be
determined effective as of the date of the Covered Employee’s termination. A
“Month’s Base Pay” shall mean Base Salary divided by twelve.

 

(b)          “Board” shall mean the Board of Directors of Energy XXI (Bermuda)
Limited.

 

(c)          “Bonus” shall mean the amount bonus paid by the Company to a
Covered Employee.

 

(d)          “Change of Control” shall be deemed to have occurred upon any of
the following events:

 

(1)         A merger of Energy XXI (Bermuda) Limited with another entity, a
consolidation involving Energy XXI (Bermuda) Limited, or the sale of all or
substantially all of the assets of Energy XXI (Bermuda) Limited to another
entity if, in any such case, (i) the holders of equity securities of Energy XXI
(Bermuda) Limited immediately prior to such transaction or event do not
beneficially own immediately after such transaction or event equity securities
of the resulting entity entitled to 50% or more of the votes then eligible to be
cast in the election of the directors generally (or comparable governing body)
of the resulting entity in substantially the same proportions that they owned
the equity securities of Energy XXI (Bermuda) Limited immediately prior to such
transactions or event of (ii) the persons who were members of the Board
immediately prior to such transaction or event shall not constitute at least a
majority of the board of directors of the resulting entity immediately after
such transaction or event;

 

(2)         The dissolution or liquidation of Energy XXI (Bermuda) Limited;

 

(3)         When any person or entity, including a “group” as contemplated by
Section 13(d)(3) of Securities Exchange Act of 1934, acquires or gains ownership
or control (including, without limitation, power to vote) of more than 50% of
the combine voting power of the outstanding securities of Energy XXI (Bermuda)
Limited; or

 

1

 

  

(4)         As a result of or in connection with a contested election of
directors, the persons who were members of the Board immediately before such
election shall cease to constitute a majority of the Board.

 

For purposes of the preceding sentence, (i) “resulting entity” in the context of
a transaction or event that is a merger, consolidation or sale of all or
substantially all assets shall mean the surviving entity (or acquiring entity in
the case of an asset sale) unless the surviving entity (or acquiring entity in
the case of an asset sale) is a subsidiary of another entity and the holders of
common stock of Energy XXI (Bermuda) Limited receive capital stock of such other
entity in such transaction or event, in which event the resulting entity shall
be such other entity, and (ii) subsequent to the consummation of a merger or
consolidation that does not constitute a Change of Control, Energy XXI (Bermuda)
Limited shall refer to the resulting entity and the term “Board” shall refer to
the board of directors (or comparable governing body) of the resulting entity.

 

(e)          “Code” means the Internal Revenue Code of 1986, as amended.

 

(f)           “Committee” shall mean the committee appointed by the Company to
administer the Plan.

 

(g)          “Company” shall mean Energy XXI Services, LLC.

 

(h)          “Covered Employee” shall mean any individual who is a regular
full-time active status (not on leave of absence or disability leave) employee
of the Company on the Effective Date of the Plan, or any individual employed as
a regular full-time employee of the Company after the Effective Date of the Plan
who has completed six months of continuous service (not on leave of absence or
disability leave). “Covered Employee” shall not include any employee who is
eligible for severance under any other contract or arrangement with the Company
or Energy XXI (Bermuda) Limited.

 

(i)          “Disability” shall mean either (1) an inability of the Covered
Employee to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months or (2) the receipt of income replacements by the Covered
Employee, by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, for a period of not less than 3
months under the Company’s accident and health plan.

 

(j)          “Effective Date” shall mean August 1, 2014.

 

2

 

 

(k)          “Good Reason” shall mean the occurrence, after the Effective Date,
of any of the following events or conditions: (1) the assignment to the Covered
Employee of any duties that materially adversely alter the nature or status of
the Covered Employee’s office and responsibilities (other than reporting
responsibilities and other than any increase in responsibilities resulting from
promotion), or other action that results in the material diminution of the
Covered Employee’s position, duties or authorities, from those in effect
immediately prior to such change in position, assignment or action, (2) the
material diminution of the Covered Employee’s aggregate targeted compensation,
or (3) the relocation of the Covered Employee’s principal place of employment to
anywhere outside the greater Houston, Texas metropolitan area, (other than
required travel on the business of the Company and its Affiliates). In the event
of an occurrence of Good Reason, the Covered Employee must notify the Company in
writing of the existence of Good Reason within 30 days of the occurrence. If the
circumstances resulting in Good Reason are not cured by the Company within 30
days of receipt by the Company of such notice, the Covered Employee may
terminate his or her employment for Good Reason no later than the 60th day
following the initial occurrence of Good Reason.

 

(l)          “Involuntary Termination” shall mean, on or after the Effective
Date:

 

(1)         a termination by the Company other than for Cause (other than any
termination which the Company expects to be of short duration and pursuant to
which the Covered Employee is subject to reemployment with the Company within a
reasonable period of time (as determined by the Committee));

 

(2)         a termination as a result of the Covered Employee’s death;

 

(3)         any termination as the result of the Covered Employee’s Disability;
or

 

(4)         a termination by a Covered Employee for Good Reason.

 

(m)          “Management Committee” shall mean any Covered Employee classified
by the Company as Chief Executive Officer, Chief Financial Officer, Chief
Operating Officer, President, Senior Vice President or Executive Vice President.

 

(n)          “Plan” shall mean the Energy XXI Services, LLC Employee Severance
Plan.

 

(o)          “Termination for Cause” shall mean any termination of a Covered
Employee’s employment with the Company by reason of the Covered Employee’s
(1) conviction of any felony or of a misdemeanor involving moral turpitude, (2)
material failure to perform his duties or responsibilities in a manner
satisfactory to the Company, (3) engagement in conduct which is injurious
(monetarily or otherwise) to the Company or any of its affiliates (including,
without limitation, misuse of the Company’s or an affiliate’s funds or other
property), (4) engagement in business activities which are in conflict with the
business interests of the Company, (5) insubordination, (6) engagement in
conduct which is in violation of the Company’s safety rules or standards or
which otherwise causes injury to another employee or any other person, (7)
engagement in conduct which is in violation of any policy or work rule of the
Company or (8) engagement in conduct which is in violation of the Company’s
guidelines for appropriate employee conduct or which is otherwise inappropriate
in the office or work environment. Termination for Cause shall be determined in
the sole good-faith discretion of the Committee.

 

3

 

 

(p)          “Termination without Cause” shall mean any termination, on or after
the Effective Date, of a Covered Employee’s employment with the Company which
does not result from a voluntary resignation or retirement or other termination
by the Covered Employee; provided, however, the term “Termination without Cause”
shall not include:

 

(1)         a Termination for Cause;

 

(2)         a termination as a result of the Covered Employee’s death;

 

(3)         any termination as the result of the Covered Employee’s Disability;

 

(4)         a termination by the Covered Employee for Good Reason; or

 

(5)         any termination which the Company expects to be of short duration
and pursuant to which the Covered Employee is subject to reemployment with the
Company within a reasonable period of time (as determined by the Committee).

 

1.2           Number and Gender. Wherever appropriate herein, word used in the
singular shall be considered to include the plural and the plural to include the
singular. The masculine gender, where appearing in this Plan, shall be deemed to
include the feminine gender.

 

1.3           Headings. The headings of Articles and Sections herein are
included solely for convenience and if there is any conflict between such
headings and the text of the Plan, the text shall control.

 

II.

SEVERANCE BENEFITS

 

2.1           Severance Benefits. Subject to the provisions of Section 2.2
hereof, if a Covered Employee’s employment is subject to an Involuntarily
Termination within one year after a Change of Control, and such Covered Employee
is not entitled to severance benefits under an individual contract, agreement or
arrangement, then the Covered Employee shall be entitle to severance benefits as
provided in this Section 2.1. A Covered Employee’s entitlement to severance
benefits under the Plan depends upon the Covered Employee’s employment
classification as follows:

 

(a)          Management Committee. Members of the Management Committee will be
entitled to severance benefits if the Covered Employee’s employment with the
Company is subject to an Involuntary Termination as follows:

 

4

 

 

(1)         The Company shall pay the Covered Employee an amount equal to the
sum of (A) two times the Covered Employee’s then current Base Salary and (B) the
average of the Covered Employee’s Bonuses, if any, earned by the Covered
Employee with respect to the two most recent fiscal years ending on or before
the date of the Covered Employee’s termination; provided, however, that for
purposes of determining the amount describe in clause (B) of the sentence, (x)
if the Covered Employee was not employed by the Company at any time during the
earlier of such two fiscal years, then the amount described in such clause shall
be equal to the greater of the bonus, if any, earned by the Covered Employee
with the respect to the most recent fiscal year ending on or before the date of
such termination or the Covered Employee’s target annual bonus, and (y) if the
Covered Employee was not employed by the Company at any time during either of
such two fiscal years, then the amount described in such clause shall be equal
to the Covered Employee’s target annual bonus for the fiscal year in which such
termination occurs. The Covered Employee shall receive the foregoing as a lump
sum cash payment, payable as follows: If no release under Paragraph 2.3 is
required, payment shall be made on or before the 30th day immediately following
the Covered Employee’s termination; if a release under Paragraph 2.3 is
required, payment shall be made on or before the 30th day immediately following
the date of the release, but in no event more than 70 days immediately following
the Covered Employee’s termination.

 

(2)         The Company shall cause the Covered Employee and his or her
dependents who were covered under Company’s medical and dental benefit plans on
the day prior to the Covered Employee’s termination to continue to be covered
under such plans throughout the one year period beginning on the date of such
termination by reimbursing the Covered Employee for the cost of such coverage;
provided, however, that such coverage shall terminate if and to the extent the
Covered Employee becomes eligible to receive medical or dental coverage from a
subsequent employer (and any such eligibility shall be promptly reported to the
Company by the Covered Employee). The provision of medical and dental benefits
shall start and run concurrently with any continuation coverage as may be
elected by the Covered Employee under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”).

 

(b)          Vice Presidents/Practicing Engineers/Geoscientists/Landman. Covered
Employees classified by the Company as a vice president or practicing engineer,
geoscientist or landman will be entitled to severance benefits if the Covered
Employee’s employment is subject to a Termination without Cause within one year
after a Change of Control as follows:

 

(1)         The Company shall pay the Covered Employee an amount equal up to the
sum of (A) a minimum of three Month’s Base Pay at the Covered Employee’s then
current Base Salary up to a maximum of one and a half (1.5) times the Covered
Employee’s then current Base Salary, as determined in the sole discretion of the
Committee, and (B) the (i) average of the Covered Employee’s Bonuses, if any,
earned by the Covered Employee with respect to the two most recent fiscal years
ending on or before the date of the Covered Employee’s termination, multiplied
by (ii) a fraction, the numerator of which is the number of Month’s Base Pay
payable pursuant to clause (i) (up to a maximum of 12) and the denominator of
which is 12; provided, however, that for purposes of determining the amount
describe in clause (B)(i), (x) if the Covered Employee was not employed by the
Company at any time during the earlier of such fiscal years, then the amount
described in such clause shall be equal to the greater of the bonus, if any,
earned by the Covered Employee with the respect to the most recent fiscal year
ending on or before the date of such termination or the Covered Employee’s
target annual bonus, and (y) if the Covered Employee was not employed by the
Company at any time during either of such two fiscal years, then the amount
described in such clause shall be equal to the Covered Employee’s target annual
bonus for the fiscal year in which such termination occurs. The Covered Employee
shall receive the foregoing as a lump sum cash payment, payable as follows: If
no release under Paragraph 2.3 is required, payment shall be made on or before
the 30th day immediately following the Covered Employee’s termination; if a
release under Paragraph 2.3 is required, payment shall be made on or before the
30th day immediately following the date of the release, but in no event more
than 70 days immediately following the Covered Employee’s termination.

 

5

 

 

(2)          The Company shall cause the Covered Employee and his or her
dependents who were covered under Company’s medical and dental benefit plans on
the day prior to the Covered Employee’s termination to continue to be covered
under such plans throughout the one year period beginning on the date of such
termination by reimbursing the Covered Employee for the cost of such coverage;
provided, however, that such coverage shall terminate if and to the extent the
Covered Employee becomes eligible to receive medical or dental coverage from a
subsequent employer (and any such eligibility shall be promptly reported to the
Company by the Covered Employee). The provision of medical and dental benefits
shall start and run concurrently with any continuation coverage as may be
elected by the Covered Employee under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”).

 

(c)          All Other Staff. Covered Employees classified by the Company as all
other staff will be entitled to severance benefits if the Covered Employee’s
employment is subject to a Termination without Cause within one year after a
Change of Control as follows:

 

(1)         The Company shall pay the Covered Employee an amount equal up to the
sum of (A) a minimum of three Month’s Base Pay at the Covered Employee’s then
current Base Salary up to a maximum of 12 Month’s Base Pay at the Covered
Employee’s then current Base Salary, as determined in the sole discretion of the
Committee, and (B) the (i) average of the Covered Employee’s Bonuses, if any,
earned by the Covered Employee with respect to the two most recent fiscal years
ending on or before the date of the Covered Employee’s termination, multiplied
by (ii) a fraction, the numerator of which is the number of Month’s Base Pay
payable pursuant to clause (i) and the denominator of which is 12; provided,
however, that for purposes of determining the amount describe in clause (B)(i),
(x) if the Covered Employee was not employed by the Company at any time during
the earlier of such two fiscal years, then the amount described in such clause
shall be equal to the greater of the bonus, if any, earned by the Covered
Employee with the respect to the most recent fiscal year ending on or before the
date of such termination or the Covered Employee’s target annual bonus, and (y)
if the Covered Employee was not employed by the Company at any time during
either of such two fiscal years, then the amount described in such clause shall
be equal to the Covered Employee’s target annual bonus for the fiscal year in
which such termination occurs. The Covered Employee shall receive the foregoing
as a lump sum cash payment, payable as follows: If no release under Paragraph
2.3 is required, payment shall be made on or before the 30th day immediately
following the Covered Employee’s termination; if a release under Paragraph 2.3
is required, payment shall be made on or before the 30th day immediately
following the Effective Date of the release, but in no event more than 70 days
immediately following the Covered Employee’s termination.

 

6

 

 

(2)          The Company shall cause the Covered Employee and his or her
dependents who were covered under Company’s medical and dental benefit plans on
the day prior to the Covered Employee’s termination to continue to be covered
under such plans throughout a nine month period beginning on the date of such
termination by reimbursing the Covered Employee for the cost of such coverage;
provided, however, that such coverage shall terminate if and to the extent the
Covered Employee becomes eligible to receive medical or dental coverage from a
subsequent employer (and any such eligibility shall be promptly reported to the
Company by the Covered Employee). The provision of medical and dental benefits
shall start and run concurrently with any continuation coverage as may be
elected by the Covered Employee under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, (“COBRA”).

 

2.2           Other Severance Arrangements. Severance payments provided herein
shall be subject to any required tax withholding. If a Covered Employee is
entitled to severance benefits under an individual contract, agreement, or
arrangement and does not waive such entitlement to severance benefits under such
contract, agreement or arrangement, such Covered Employee shall not be entitled
to any severance benefits pursuant to the Plan but shall instead be entitled to
severance benefits in such amount and form as are provided pursuant to the terms
of such contract, agreement or arrangement (which contract agreement or
arrangement is hereby incorporated by reference and made of part of the Plan).

 

2.3           Release and Full Settlement. As a condition to the receipt of any
severance benefits hereunder, the Company, in its sole discretion, may require a
Covered Employee whose employment by the Company has been subject to an
Involuntary Termination or a Termination without Cause to first execute a valid
and binding release within 60 days of a Covered Employee’s Involuntary
Termination or Termination without Cause, in the form established by the
Company, releasing the Company, its shareholders, partners, officers, directors,
employees, attorneys, and agents from any and all claims and from any and all
causes of action of any kind or character, including but not limited to all
claims or causes of action arising out of such Covered employee’s employment
with the Company or the termination of such employment, and the performance of
the Company’s obligations hereunder and the receipt of the benefits provided
hereunder by such Covered Employee shall constitute full settlement of all such
claims and causes of action.

 

2.4           Confidential Information. In consideration of the receipt of
severance benefits hereunder, each Covered Employee agrees that he will not,
without the prior written consent of the Company, for a period of three years
following the Covered Employee’s termination date, except as may be required by
any competent legal authority, use or disclose to any person, firm, subsequent
employer, or legal authority, any confidential or proprietary information,
record, or trade secret related to the Company or any of its subsidiaries for
any purpose, and that such Covered Employee shall return all copies of such
information to the Company no later than the termination date. The Covered
Employee acknowledges that the promise to keep confidential the Company’s
information is a valuable incentive to the Company for providing severance
benefits under this Plan, that the Company would be irreparably harmed by the
use or disclosure of its confidential information in violation of this Paragraph
2.4, and that the Company may enforce the provisions of this paragraph through
the seeking of injunctive relief.

 

2.5           Non-Solicitation. In consideration of receipt of any severance
benefits hereunder, each Covered Employee agrees that, for a period of one year
following the Covered Employee’s termination date, the Covered Employee will
not, directly or indirectly, in any manner or capacity induce any person to
discontinue his or her employment in the Company or the Company’s successor or
to interfere with the business of the Company or the Company’s successor.

 

7

 

  

2.6           Liquidated Damages. If a Covered Employee who has received
severance benefits pursuant to Section 2.1 above is found by the Committee to be
in violation of the confidentiality and/or non-solicitation provisions as
described in Sections 2.4 and 2.5 above, then the Covered Employee shall be
required to repay to the Company as liquidated damages the full amount of
severance received by the Covered Employee. Any payment required pursuant to
this Section shall be due and payable in a single lump sum within 30 days of
written notice to such Covered Employee of such Committee’s finding.

 

2.7           Repayment Upon Reemployment. If a Covered Employee who has
received severance benefits pursuant to Section 2.1 above is reemployed by the
Company other than on a temporary or part-time basis or as an independent
contractor, he shall be required to repay to the Company the following amount:

 

(a)          The severance amount paid to him by the Company incident to his
Involuntary Termination or Termination with Cause within one year after a Change
of Control; minus

 

(b)          The amount of Months’ Base Pay that he would have received from the
Company between the date of his termination and the date of his reemployment by
the Company had he remained employed by the Company during such period.

 

Any repayment required pursuant to this Section shall be made in a single lump
sum within thirty days of the Covered Employee’s reemployment with the Company;
provided, however, that the Company, in its sole discretion, may permit the
Covered Employee to tender such repayment by payroll deductions over such period
of time as the Company may determine.

 

2.8           Payments Subject to Section 409A of the Code. Notwithstanding
anything herein to the contrary, if any amounts payable hereunder are reasonably
determined by the Committee to be “nonqualified deferred compensation” payable
to a “specified employee” upon “separation from service” (within the meaning of
Section 409A of the Code) then such amounts that would otherwise be payable upon
separation from service shall be held and not be paid by the Company upon
separation from service, but shall be paid as soon as administratively feasible
following the earlier of: (i) the first day that is six months following the
Participant’s separation from service; or (ii) Participant’s date of death. Any
such distribution or payment otherwise payable to the Participant pursuant to
the terms of the Plan within the period described in the immediately preceding
sentence following the Participant’s separation from service with the Company
will accrue and will be payable in a lump sum payment, with interest at the
prime rate as published in the Wall Street Journal, on the payment date set
forth in the immediately preceding sentence.

 

8

 

  

III.

ADMINISTRATION OF PLAN

 

3.1           Plan Administration. For the purposes of the Plan and the Employee
Retirement Income Security Act of 1974, as amended, the plan administrator and
named fiduciary of the Plan is the Committee. The Committee shall hold such
meetings and establish such rules and procedures as may be necessary to enable
it to discharge its duties hereunder. All actions of the Committee shall be
recorded by a secretary who need not be a Committee member. The Committee shall
have all powers necessary or proper to administer the Plan and to discharge its
duties under the Plan, including, but not limited to, the following powers:

 

(a)          To make and enforce such rules and regulations as it may deem
necessary or proper for the orderly and efficient administration of the Plan;

 

(b)          To interpret the Plan, its interpretation thereof in good faith to
be final and conclusive on all persons claiming benefits under the Plan;

 

(c)          To authorize the payment of benefits under the Plan;

 

(d)          To prepare and distribute information explaining the Plan;

 

(e)          To appoint or employ persons to assist in the administration of the
Plan; and

 

(f)          To obtain such information as is necessary for the proper
administration of the Plan.

 

The Committee may allocate to others certain aspects of the management,
operation and responsibilities of the Plan, including the employment of advisors
and the delegation of any ministerial duties or functions to qualified
individuals. The Company agrees to indemnify the members of the Committee
against all liabilities, damages, costs and expenses (including attorneys’ fees
and amounts paid in settlement of any claims approved by the Company) occasioned
by any act or omission to act in connection with the Plan if such act or
omission was in good faith.

 

3.2           Claims Review. The Committee will advise each Covered Employee of
any Plan benefits to which the Covered Employee is entitled. If the Covered
Employee believes that the Committee has failed to advise him or her of any Plan
benefits to which he or she is entitled, then the Covered Employee may file a
written claim with the Committee. The Committee shall review such claim and
respond thereto within a reasonable time after receiving the claim. In any case
in which a Covered Employee’s claim for Plan benefits is denied or modified, the
Committee shall:

 

(a)          state the specific reason for the denial or modification;

 

(b)          provide specific reference to pertinent Plan provisions on which
the denial or modification is based;

 

9

 

 

(c)          provide a description of any additional material or information
necessary for the Covered Employee or his representative to perfect the claim
and an explanation of why such material or information is necessary; and

 

(d)          explain the Plan’s claim review procedure as contained herein.

 

In the event the request is denied or modified, if the Covered Employee or his
representative desires to have such denial or modification reviewed, he must,
within sixty days following receipt of the notice of such denial or
modification, submit a written request for review by the Committee of its
initial decision. Within sixty days following such request for review the
Committee shall render its final decision in writing to the Covered Employee or
his representative stating specific reasons for such decision. If special
circumstances require an extension of such sixty-day period, the Committee’s
decision shall be rendered as soon as possible, but not later than 120 days
after receipt of the request for review. If an extension of time for review is
required, written notice of the extension shall be furnished to the Covered
Employee or representative prior to the commencement of the extension period.

 

IV.

GENERAL PROVISIONS

 

4.1           Funding. The benefits provided herein shall be unfunded and shall
be provided from the Company’s general assets.

 

4.2           Cost of Plan. The entire cost of the Plan shall be borne by the
Company and no contributions shall be required of the Covered Employees.

 

4.3           Plan Year. The Plan shall operate on a plan year consisting of the
twelve consecutive month period commencing on January 1 of each year.

 

4.4           Amendment and Termination. The Plan may be amended from time to
time, or terminated and discontinued, at any time, in each case at the
discretion of the Board or Committee; provided, however, no amendment or
termination may decrease the benefits potentially payable to or otherwise
adversely impact a Covered Employee who is part of the Management Committee
without the written consent of such Covered Employee. A Plan amendment shall be
effected by adoption of the Board or Committee of a resolution setting forth
such amendment and by execution by the Company’s president or his delegatee of a
written instrument of Plan amendment. Plan termination shall be effected by
adoption by the Board or Committee of a resolution to terminate the Plan and by
execution of the Company’s president or his delegatee of a written instrument of
Plan termination.

 

4.5           No Contract of Employment. The adoption and maintenance of the
Plan shall not be deemed to be a contract of employment between the Company and
any person or to be consideration for the employment of any person. Nothing
herein contained shall be deemed to give any person the right to be retained in
the employ of the Company or to restrict the right of the Company to discharge
any person at any time nor shall the Plan be deemed to give the Company the
right to require any person to remain in the employ of the Company or to
restrict any person’s right to terminate his employment at any time.

 

10

 

  

4.6           Severability. Any provision in the Plan that is prohibited or
unenforceable in any jurisdiction by reason of applicable law shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

4.7           Nonalienation. Covered Employees shall not have any right to
pledge, hypothecate, anticipate or assign benefits or rights under the Plan,
except by will or the laws of descent and distribution.

 

4.8           Governing Law. The Plan shall be interpreted and construed in
accordance with the laws of the State of Texas except to the extent preempted by
federal law.

 

4.9           No Guarantee of Tax Consequences. The Covered employee shall be
solely responsible for and liable for any tax consequences (including but not
limited to any interest or penalties) as a result of participation in the Plan.
Neither the Board, nor the Company nor the Committee makes any commitment or
guarantee that any federal, state or local tax treatment will apply or be
available to any person participating or eligible to participate hereunder and
assumes no liability whatsoever for the tax consequences to the Covered
Employees.

 

IN WITNESS WHEREOF, the Company has executed this amended and restated Plan this
1st day of August 2014.

 



  ENERGY XXI SERVICES, LLC       By: /s/ Bo Boyd     Printed Name: Bo Boyd    
Title: Corporate Secretary  





 

11

 

